be taken live unless the State Bar approves otherwise; (c) Lee must have a
                mentor that is approved by the State Bar to review his practice and
                implement any necessary changes, and the mentor must provide quarterly
                reports during the probation and notify the State Bar of any problems'; (d)
                Lee must file, within 90 days of the date of the hearing, an interpleader
                action regarding the remaining funds that have been maintained in his
                trust fund on behalf of his former employee client Iris Contreras; and (e)
                Lee shall pay the costs of the disciplinary proceeding, excluding Bar
                Counsel and staff salaries, within 30 days for receipt of a billing statement
                from the State Bar.
                            Based on our review of the record, we conclude that the guilty
                plea agreement should be approved with the clarification that the time
                periods for the discipline commence on the date that this order is filed.
                See SCR 113(1). We hereby impose a six-months-and-one-day stayed
                suspension, and a two-year probation. Additionally, Lee must comply with
                all of the conditions in the plea agreement, as outlined above, and shall




                       'The agreement states that if Lee is able to find a mentor, he can
                begin the two-year probationary period prior to this court ruling on this
                matter. As clarified in this order, the discipline commences on the date
                this order is filed.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                    pay the costs of the disciplinary proceedings, excluding Bar Counsel and
                    staff salaries, within 30 days of receipt of the State Bar's bill of costs.   See
                    SCR 120.
                                  It is so ORDERED.


                                                                      , C.J.


                      cu_g aist.Cr
                    Parraguirre                                  Douglas



                                                                 Saitta



                    Gibbons


                    cc: David Clark, Bar Counsel
                         Benson Lee
                         Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Panel
                         Kimberly Farmer, Executive Director, State Bar of Nevada




SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A    .ien